McLennan, P. J.:
It would seem plain that every question raised upon this appeal by the respondents was decided adversely to them by the Court of Appeals in the decision to which attention has been called. The whole question as to the inheritance tax which should be allowed upon the legacies of the parties to that appeal was before that court, and presumably it determined all such questions and the rights of all the parties in the premises. It does not seem to me in accordance with the proper administration of justice that such question should be sought to be reviewed by a subsequent appeal taken by one of the parties who was a party to the appeal taken to the court of last resort. (Abbey v. Wheeler, 170 N. Y. 122; Thompson v. Taylor, 13 Hun, 201.) The principle is stated by Mr. ¡Nichols in the latest work on ¡New York Practice, in which he says (§ 2528): “An appeal cannot be taken from a judgment or order by piece*116meal, i. e., separate appeals cannot be taken from different parts of a judgment or order. A fortiori, there is no authority for two concurrent appeals from the same judgment by the same party on the same question.”
The rights of the respondent here, Frederick Cook MacDonell, were presumably passed upon and determined by the Court of Appeals upon the former appeal to which he was a party, and we think it entirely inconsistent with the rules of practice or the proper administration of justice that, after having prosecuted such appeal to final determination in the Court of Appeals, he should be now heard to raise any of the questions which were there determined, or which might have been determined, upon such appeal. We also conclude that the surrogate had no power or authority to change or alter the decision formerly made by him, except as was authorized by the decision of the Court of Appeals. We are of the opinion that any right or interest of a party, which is involved in an appeal to the Court of Appeals, should be regarded as conclusively fixed and established by the decision of such court, and that it is not competent for an inferior tribunal to review such determination by a subsequent appeal taken in such action or otherwise.
We conclude that the decision of the surrogate should be reversed, with costs to the appellant, and that the motion to dismiss the appeal subsequently taken by Frederick Cook MacDonell should be granted, with costs as against him.
All concurred, except Williams, J., who dissented.
Decree of Surrogate’s Court reversed, with costs, and motion to dismiss appeal taken on the 5th of June, 1906, granted, with ten dollars costs, and matter remitted to the Surrogate’s Court for its further action thereon.